Citation Nr: 0900961	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-30 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, claimed as nervous condition, 
depression, and bipolar disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as nervous condition, 
depression, and bipolar disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran served on active duty service from January 1963 
to January 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the claim to reopen.

The veteran requested a hearing at the Board in September 
2006, and a hearing was scheduled in November 2008.  The 
veteran failed to appear; therefore, the hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.702(d) (2008).  No 
hearing request is pending at this time.

The issue of entitlement to service connection for an 
emotionally unstable personality, passive-dependent type is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An August 1985 rating decision denied a claim of 
entitlement to service connection for a nervous condition.  
In absence of a timely appeal, that decision is final.

2.  The evidence submitted since the August 1985 rating 
decision, by itself, or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for entitlement to service connection for an 
acquired psychiatric disorder, and raises a reasonable 
possibility of substantiating that claim.





CONCLUSION OF LAW

The August 1985 rating decision is final.  New and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, claimed as nervous condition, depression, and 
bipolar disorder.  38 U.S.C.A. §§  5108, 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.156(a), 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§  5103, 5103A  (West 2002); 
38 C.F.R. § 3.159 (2008) require VA to notify the veteran of 
any evidence that is necessary to substantiate all elements 
of her claim, as well as the evidence VA will attempt to 
obtain and which evidence she is responsible for providing.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent 
v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In light of the favorable 
determination with respect to whether new and material 
evidence has been submitted to reopen a claim for service 
connection for an acquired psychiatric disorder, and the need 
to remand for additional development with regard to the 
merits of the issue, no further discussion of VCAA compliance 
is needed at this time.


Analysis


Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303 (2007).  The absence of any one 
element will result in the denial of service connection.  
Coburn v. Nicholson, 19 Vet. App. 427 (2006).

A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103 (2008).  If a claim has been previously 
denied and that decision became final, the claim can be 
reopened and reconsidered only if new and material evidence 
is presented with respect to that claim.  38 U.S.C.A. § 5108.
  
New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See generally Elkins v. West, 12 Vet. App. 
209 (1999).  For purposes of determining whether new and 
material evidence has been received to reopen a finally 
adjudicated claim, the recently submitted evidence will be 
presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999).  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Id.; Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran was originally denied entitlement to service 
connection for a nervous condition by rating action in August 
1985.  It was noted that an inservice psychiatric examination 
shows that the veteran was emotionally unstable personality, 
passive-dependent type.  It was noted that the current 
diagnosis was depression and chronic alcohol abuse.  The RO 
determined that a nervous condition was not shown to be 
incurred in or aggravated by service.

Private and VA medical treatment records dated from June 1986 
to January 2008 show psychiatric treatment and include 
diagnoses of bipolar disorder.

The veteran was afforded a VA examination in February 2008.  
The psychiatrist opined that "[t]he veteran's Bipolar 
Disorder is not the result of the veteran's service in the 
Air Force.  His Bipolar Disorder developed spontaneously.  
There is no evidence that his service in the Air Force 
directly caused this disorder."  See February 2008 VA 
examination.  He further opined, "Bipolar II Disorder is a 
biological disorder which would have developed whether or not 
he served in the Air Force."  Id.

While the Board acknowledges this opinion clearly does not 
qualify as one relating the veteran's current disability with 
service, it does raise a question as to whether the 
appellant's in-service diagnosis of a personality disorder is 
related to his current bipolar disorder.  While it is 
indicated that service did not directly cause bipolar 
disorder, it is not indicated whether the current acquired 
psychiatric disorder did not have onset in service.  The 
additional medical evidence showing a current diagnosis of 
bipolar disorder and the new nexus opinion that raises a 
question relationship between the current disability and 
service, the Board finds that the additional evidence raises 
a reasonable possibility of substantiating the claim and the 
claim must be reopened.


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for an acquired 
psychiatric disorder, claimed as nervous condition, 
depression, and bipolar disorder and to this extent only, the 
benefit sought on appeal is granted.


REMAND

The claim of entitlement to service connection for an 
acquired psychiatric disorder must be remanded for further 
development.

The Board finds the psychiatrist's opinion from the February 
2008 examination to be inadequate, and the claim must be 
remanded for further development.

In reviewing service-connection claims where a VA examination 
has been performed, the Board must make a determination as to 
whether the examination report is adequate to make a decision 
on the claim notwithstanding the fact that the Board may not 
have found the examination necessary in the first place.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("once the 
Secretary undertakes the effort to provide an examination 
when developing a service-connection claim, even if not 
statutorily obligated to do so, he must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided").  See also Daves v. Nicholson, 21 Vet. 
App. 46, 52 (2007).

The psychiatrist at the VA examination used the incorrect 
standard when forming his opinion.  The RO requested the 
following opinion: "whether or not the vet[eran]'s in 
service mental condition is related to his current diagnosis 
of bipolar disorder."  Instead, the psychiatrist opined as 
to whether service in the Air Force directly caused the 
veteran's bipolar disorder.  Veterans are entitled to service 
connection "[f]or disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in the active military, 
naval, or air service."  38 U.S.C.A. § 1110  (emphasis 
added).  Military service does not have to cause the injury 
or disease; the question instead is whether the disability 
arose during the veteran's time on active duty service.  
Although personality disorders do not qualify as diseases for 
which service connection may be granted, a veteran may be 
service connected for bipolar disorder.  See 38 C.F.R. § 
4.127 (2008) (excluding mental retardation and personality 
disorders).  Therefore, an addendum to the February 2008 VA 
examination report is need to address the question of whether 
the veteran's bipolar disorder is related to his in-service 
emotional unstable personality disorder.

Therefore, the Board finds that the veteran must be afforded 
a new nexus opinion. 

Accordingly, the case is REMANDED for the following action:

1. The RO should forward the veteran's 
file to the psychiatrist who provided the 
examination and opinion on February 2008, 
or if unavailable, to a VA psychiatrist, 
to provide an opinion as to whether the 
veteran's bipolar II disorder is related 
to his in-service diagnosis of an 
emotional unstable personality, passive-
aggressive type.  The claims folder, to 
include any newly submitted medical 
records, if any, and a copy of this REMAND 
is to be provided to the psychiatrist for 
review.  After a thorough review of the 
record, the examiner should state as 
follows:

(a) The examiner should identify each 
current psychiatric disorder the 
veteran has, to include whether he 
current has bipolar disorder and/or 
depression.  

(b) The examiner offer an opinion as 
to whether it is at least as likely 
as not (i.e. there is at least a 
50/50 chance) that such disability is 
the result of injury or disease 
incurred or aggravated during active 
military service, to include whether 
the veteran's in-service diagnosis of 
emotional unstable personality 
disorder, passive-aggressive type 
represented the onset of his current 
psychiatric disorder(s), including 
bipolar II disorder.

A complete rationale explaining the 
reasons for all opinions offered must be 
provided.  If an opinion cannot be reached 
without resort to speculation, then the 
physician must so state and explain why he 
or she cannot reach an opinion without 
speculation.  If the examining physician 
believes that an examination is needed to 
provide an adequate opinion, then the RO 
should schedule a VA examination for the 
veteran.

2.  The RO is to advise the veteran that 
it is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.       38 
C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the veteran does not report for 
any ordered examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for an acquired psychiatric 
disorder, claimed as nervous condition, 
depression, and bipolar disorder.  If the 
claim is denied, a supplemental statement 
of the case must be issued, and the 
appellant offered an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the


matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



______________________________________________
K. J. ALIBRANDO 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


